The Court unanimously affirmed the judgment.
Ells-worth, Asst,
expressed a clear opinion, that the principles, oh which auditors proceed, may be inquired into, to the extent of the rule in Parker v. Avery, which settled the point with precision, and ought to be regarded as a governing *121ease. lie observed, that trials before auditors were partial-larly distinguished in this respect, that there is no court to regulate the admission of evidence, or to instruct the auditors in a point of law ; and that, of consequence, their award could not be assimilated to the verdict of a jury.